




EXHIBIT 10(iii)


PERSONAL and CONFIDENTIAL
February 12, 2014        
                        
First Name Last Name


Dear First Name:


I am pleased to inform you that you are one of a select group of individuals
receiving a stock option award in 2014. We use these awards to reward performers
who we believe will be key contributors to our growth well into the future. The
total Award Date Value of your award is approximately $x,xxx.


You have been awarded a nonstatutory stock option for xxx shares of Stryker
Corporation Common Stock at a price of $xx.xx per share. Except as otherwise
provided in the Terms and Conditions, this option will become exercisable 20%
per year beginning on February 12, 2015 and will expire on February 11, 2024.


You will be required to “Accept” the award online via the UBS One Source website
located at www.ubs.com/onesource/SYK between March 4 and March 31. The detailed
terms of the option are set forth in the Terms and Conditions and any applicable
country addendum and the provisions of the Company's 2011 Long-Term Incentive
Plan. Those documents, together with the related Prospectus, are available on
the UBS One Source website and you should read them before accepting the award.


There also are additional educational materials on the UBS One Source website in
the Library section including Stock Option Brochure, Stock Option Frequently
Asked Questions and Stock Option Tax Questions & Answers.
  
We value everything you do to contribute to our success. This is why we’ve
identified PEOPLE as one of Stryker’s values and why we’re continuing to invest
in you. Thank you for helping us deliver great results for our company-I look
forward to a bright future together.


Sincerely,


        


/s/ KEVIN A. LOBO
Kevin A. Lobo, President and Chief Executive Officer (Principal Executive
Officer)














--------------------------------------------------------------------------------








STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


1.    The Options to purchase Shares of Stryker Corporation (the “Company”)
granted to you during 2014 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2011 Long-Term Incentive
Plan, as amended (the “Terms and Conditions”) and all of the terms and
conditions of the Stryker Corporation 2011 Long-Term Incentive Plan (the “2011
Plan”), which is incorporated herein by reference. In the case of a conflict
between these Terms and Conditions and the terms of the 2011 Plan, the
provisions of the 2011 Plan will govern. Capitalized terms used but not defined
herein have the meaning provided therefor in the 2011 Plan. For purposes of
these Terms and Conditions, “Employer” means the Company or any Subsidiary that
employs you on the applicable date.


2.    Upon the termination of your employment with your Employer, your right to
exercise the Options shall be only as follows:


(a)    If your employment is terminated by Retirement (as such term is defined
in the 2011 Plan or determined under local law), you or your estate (in the
event of your death after your termination by Retirement) shall have the right,
at any time on or prior to the 10th anniversary of the grant date, to exercise
the Options with respect to all or any part of the Shares subject thereto,
regardless of whether the right to purchase Shares had vested on or before the
date of your termination by Retirement.


        (b)    If your employment is terminated by reason of Disability (as such
term is defined in the 2011 Plan or determined under local law) or death, you,
your legal representative or your estate shall have the right, for a period of
one year following such termination, to exercise the Options with respect to all
or any part of the Shares subject thereto, regardless of whether the right to
purchase such Shares had vested on or before the date of your termination by
Disability or death.


(c)    If you cease to be an Employee for any reason other than those provided
in (a) or (b) above, you or your estate (in the event of your death after such
termination) may, within the thirty (30)-day period following such termination,
exercise the Options with respect to only such number of Shares as to which the
right of exercise had vested on or before the Termination Date. If you are a
resident of or employed in the United States, “Termination Date” shall mean the
effective date of termination of your employment with your Employer. If you are
resident or employed outside of the United States, “Termination Date” shall mean
the earliest of (i) the date on which notice of termination is provided to you,
(ii) the last day of your active service with your Employer or (iii) the last
day on which you are an Employee of your Employer, as determined in each case
without including any required advance notice period and irrespective of the
status of the termination under local labor or employment laws.


(d)    Notwithstanding the foregoing, the Options shall not be exercisable in
whole or in part (i) after the 10th anniversary of the grant date or (ii) except
as provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) year following
the date of grant of the Options.


(e)    Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be an Employee for any other reason before you retire, your right to
exercise the Options shall be determined as if your employment ceased by reason
of Retirement.


(f)    If you are both an Employee and a Director, the provisions of this
Section 2 shall not apply until such time as you are neither an Employee nor a
Director.




--------------------------------------------------------------------------------






(g)    If you are resident or employed in a country that is a member of the
European Union, the grant of the Options and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


3.    The number of Shares subject to the Options and the price to be paid
therefor shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the Options, such adjustment shall be made in
accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Committee shall determine. Notice of any
adjustment will be given to you and such adjustment (whether or not such notice
is given) shall be effective and binding for all purposes hereof.


(c)    The Committee shall have the power to amend the Options to permit the
exercise of the Options (and to terminate any unexercised Options) prior to the
effectiveness of (i) any disposition of substantially all of the assets of the
Company or your Employer, (ii) the shutdown, discontinuance of operations or
dissolution of the Company or your Employer, or (iii) the merger or
consolidation of the Company or your Employer with or into any other unrelated
corporation.


4.    To exercise the Options, you must complete the on-line exercise procedures
as established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK or by telephone at +1 860 727 1515 (or such other
direct dial-in number that may be established from time to time). As part of
such procedures, you shall be required to specify the number of Shares that you
elect to purchase and the date on which such purchase is to be made, and you
shall be required to make full payment of the Exercise Price. An Option shall
not be deemed to have been exercised (i.e., the exercise date shall not be
deemed to have occurred) until the notice of such exercise and payment in full
of the Exercise Price are provided. The exercise date will be defined by the New
York Stock Exchange (NYSE) trading hours. If an exercise is completed after the
market close or on a weekend, the exercise will be dated the next following
trading day.
The Exercise Price may be paid in such manner as the Committee may specify from
time to time in its sole discretion and as established through UBS, including
(but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price or (ii) cash payment. In cases where you utilize the net exercise
arrangement and the Fair Market Value of the number of whole Shares withheld is
greater than the aggregate Exercise Price, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable.




--------------------------------------------------------------------------------




5.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant of the
Options, the vesting of the Options, the exercise of the Options, the subsequent
sale of any Shares acquired pursuant to the Options and the receipt of any
dividends and (ii) do not commit to structure the terms of the grant or any
aspect of the Options to reduce or eliminate your liability for Tax-Related
Items.


Prior to the delivery of Shares upon exercise of your Options, if your country
of residence (and/or your country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon exercise of the Options that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages, or other amounts payable to you. In
the event the withholding requirements are not satisfied through the withholding
of Shares or through your regular salary and/or wages or any other amounts
payable to you by your Employer, no Shares will be issued to you (or your
estate) upon exercise of the Options unless and until satisfactory arrangements
(as determined by the Board of Directors) have been made by you with respect to
the payment of any Tax-Related Items that the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Options. By accepting these Options, you expressly consent to the
withholding of Shares and/or withholding from your regular salary and/or wages
or other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the Options and any Shares delivered in payment thereof are
your sole responsibility.
6.    The Options are intended to be exempt from the requirements of Code
Section 409A. The 2011 Plan and these Terms and Conditions shall be administered
and interpreted in a manner consistent with this intent. If the Company
determines that these Terms and Conditions are subject to Code Section 409A and
that it has failed to comply with the requirements of that Section, the Company
may, at the Company’s sole discretion and without your consent, amend these
Terms and Conditions to cause them to comply with Code Section 409A or be exempt
from Code Section 409A.


7.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the Options or have previously signed such an agreement and
you breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a subsidiary or during the one-year period following
termination of employment, any unexercised portion of the Options shall be
rescinded and you shall return to the Company all Shares that were acquired upon
exercise of the Options that you have not disposed of and the Company shall
repay you an amount for each such Share equal to the lesser of the Exercise
Price or the Fair Market Value of a Share at such time. Further, you shall pay
to the Company an amount equal to the profit realized by you (if any) on all
Shares that were acquired upon exercise of the Options that you have disposed
of. For purposes of the preceding sentence, the profit shall be the positive
difference between the Fair Market Value of the Shares at the time of
disposition and the Exercise Price.


8.    The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
shall purport to make any transfer of the Options, except as aforesaid, the
Options and all rights thereunder shall terminate immediately.


9.    If you are resident or employed outside of the United States, you agree,
as a condition of the grant of the Options, to repatriate all payments
attributable to the Shares and/or cash acquired under the 2011 Plan (including,
but not limited to, dividends and any proceeds derived from the sale of the
Shares acquired pursuant to the Options)




--------------------------------------------------------------------------------




in accordance with local foreign exchange rules and regulations in your country
of residence (and country of employment, if different). In addition, you also
agree to take any and all actions, and consent to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in your
country of residence (and country of employment, if different). Finally, you
agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).


10.    The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933 or any other U.S. federal, state or non-U.S. statute
having similar requirements as it may be in effect at the time. The Options are
subject to the further requirement that, if at any time the Board of Directors
shall determine in its discretion that the listing or qualification of the
Shares subject to the Options under any securities exchange requirements or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with the issuance of Shares pursuant to the Options, the Options may not be
exercised in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.


11.    The grant of the Options shall not confer upon you any right to continue
in the employ of your Employer nor limit in any way the right of your Employer
to terminate your employment at any time. You shall have no rights as a
shareholder of the Company with respect to any Shares issuable upon the exercise
of the Options until the date of issuance of such Shares.


12.    You acknowledge and agree that the 2011 Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Options under the 2011 Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of stock options or benefits in lieu of stock options in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, the vesting provisions and the exercise price. Any
amendment, modification or termination of the 2011 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.


13.    Your participation in the 2011 Plan is voluntary. The value of the
Options and any other awards granted under the 2011 Plan is an extraordinary
item of compensation outside the scope of your employment (and your employment
contract, if any). Any grant under the 2011 Plan, including the grant of the
Options, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


14.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.


15.    The Options are Nonstatutory Stock Options and shall not be treated as
Incentive Stock Options.


16.    The Company and your Employer hereby notify you of the following in
relation to your personal data and the collection, processing and transfer of
such data in relation to the grant of the Options and your participation in the
2011 Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Company’s
administration of the 2011 Plan and your participation in the 2011 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2011 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor for the purpose




--------------------------------------------------------------------------------




of managing and administering the 2011 Plan (“Data”). The Data may be provided
by you or collected, where lawful, from third parties, and the Company and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2011 Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2011 Plan and for your participation in the 2011 Plan.


The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the 2011
Plan, and the Company and your Employer may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2011 Plan. These recipients may be located in the European
Economic Area, the United States or elsewhere throughout the world. You hereby
authorize (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing your participation in the
2011 Plan, including any requisite transfer of such Data as may be required for
the administration of the 2011 Plan and/or the subsequent holding of Shares on
your behalf to a broker or other third party with whom you may elect to deposit
any Shares acquired pursuant to the 2011 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2011 Plan and
your participation in the 2011 Plan. You may seek to exercise these rights by
contacting your local HR manager.


17.    The grant of the Options is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law). No employee of the Company is permitted to advise you on
whether you should purchase Shares under the 2011 Plan or provide you with any
legal, tax or financial advice with respect to the grant of your Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Options, you should carefully consider all risk factors
and tax considerations relevant to the acquisition of Shares under the 2011 Plan
or the disposition of them. Further, you should carefully review all of the
materials related to the Options and the 2011 Plan, and you should consult with
your personal legal, tax and financial advisors for professional advice in
relation to your personal circumstances.


18.    All questions concerning the construction, validity and interpretation of
the Options and the 2011 Plan shall be governed and construed according to the
laws of the state of Michigan, without regard to the application of the
conflicts of laws provisions thereof. Any disputes regarding the Options or the
2011 Plan shall be brought only in the state or federal courts of the state of
Michigan.


19.    The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the 2011 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2011 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


20.    The invalidity or unenforceability of any provision of the 2011 Plan or
these Terms and Conditions shall not affect the validity or enforceability of
any other provision of the 2011 Plan or these Terms and Conditions.


21.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2011
Plan and all other documents, notices and legal proceedings entered




--------------------------------------------------------------------------------




into, given or instituted pursuant to the Options be drawn up in English. If you
have received these Terms and Conditions, the 2011 Plan or any other documents
related to the Options translated into a language other than English and the
meaning of the translated version is different than the English version, the
English version will control.


22.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the Options shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) set forth in
an addendum to these Terms and Conditions (an “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the award and the 2011 Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate your transfer). In all circumstances, any applicable
Addendum shall constitute part of these Terms and Conditions.


23.    The Company reserves the right to impose other requirements on the
Options, any Shares acquired pursuant to the Options and your participation in
the 2011 Plan to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
law or to facilitate the operation and administration of the award and the 2011
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


24.    By accepting the grant of Options, you acknowledge that you have read
these Terms and Conditions, the Addendum to these Terms and Conditions (as
applicable) and the 2011 Plan, and specifically accept and agree to the
provisions therein.


* * * * *




STRYKER CORPORATION


ADDENDUM TO
TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


In addition to the terms of the 2011 Plan and the Terms and Conditions, the
Options are subject to the following additional terms and conditions (the
“Addendum”). All capitalized terms as contained in this Addendum shall have the
same meaning as set forth in the 2011 Plan and the Terms and Conditions.
Pursuant to Section 22 of the Terms and Conditions, if you transfer your
residence and/or employment to another country reflected in an Addendum at the
time of transfer, the special terms and conditions for such country will apply
to you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the operation and administration of the
award and the 2011 Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).






ARGENTINA


1.    Net Exercise Only. Notwithstanding anything in Section 4 or Section 5 of
the Terms and Conditions to the contrary, if you are a local national of
Argentina, you may exercise the Options only by means of net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price and any Tax-Related Items.






--------------------------------------------------------------------------------




BELGIUM


Name: ___________________________ Number of Shares: _____________________


Date of Grant: ___________________________ Exercise Price: _____________________


1.    Acceptance of Options. In order for the Options to be subject to taxation
at the time of grant, you must affirmatively accept the Options in writing
within 60 days of the date of grant specified above by signing below and
returning this original executed Addendum to:
Stock Plan Administration Department
2825 Airview Blvd.
Kalamazoo, Michigan 49002 (U.S.A)


I hereby accept the ________ (number) Options granted to me by the Company on
the date of grant. I also acknowledge that I have been encouraged to discuss the
acceptance of the Options and the applicable tax treatment with a financial
and/or tax advisor, and that my decision to accept the Options is made in full
knowledge.


Employee Signature:        _______________________________


Employee Printed Name:    _______________________________


Date of Acceptance:        _______________________________


If you fail to affirmatively accept the Options in writing within 60 days of the
date of grant, the Options will not be subject to taxation at the time of grant
but instead will be subject to taxation on the date you exercise the Options (or
such other treatment as may apply under Belgian tax law at the time of
exercise).
2.    Payment of Exercise Price Limited to Cash Payment. Notwithstanding
anything to the contrary in Section 4 of the Terms and Conditions, you shall be
permitted to pay the Exercise Price only by means of a cash payment (and the net
exercise method shall not be permitted).
3.    Undertaking for Qualifying Options. If you are accepting the Options in
writing within 60 days of the date of grant and wish to have the Options subject
to a lower valuation for Belgium tax purposes pursuant to the article 43, §6 of
the Belgian law of 26 March 1999, you may agree and undertake to (a) not
exercise the Options before the end of the third calendar year following the
calendar year in which the date of grant falls, and (b) not transfer the Options
under any circumstances (except upon on rights your heir might have in the
Options upon your death). If you wish to make this undertaking, you must sign
below and return this executed Addendum to the address listed above.
Employee Signature:        _______________________________


Employee Printed Name:    _______________________________


CANADA


1.    No Exercise by Using Previously Owned Shares. Notwithstanding anything in
Section 4 of the Terms and Conditions to the contrary, if you are resident in
Canada, you shall not be permitted to use previously-owned Shares for exercising
the Options.


2.    Use of English Language. If you are a resident of Quebec, by accepting
your Option, you acknowledge and agree that it is your wish that the Terms and
Conditions, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to your Option, either
directly or indirectly, be drawn up in English.




--------------------------------------------------------------------------------




Langue anglaise. En acceptant l'allocation de votre Option, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de votre
Option, soient rédigés en anglais.
BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM. PLEASE SIGN AND RETURN
THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2014 TO
STOCKPLANADMINISTRATION@STRYKER.COM.


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    
CHILE


1.    Private Placement. The following provision shall replace the first two
sentences of Section 16 of the Terms and Conditions:


In accordance with Circular 99 of 2001, from Chile’s Superintendence of
Securities, the grant of the Options hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement. As a private placement, the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities, and the 2011 Plan is not subject to the supervision of the local
securities authorities.


DENMARK


1.    Treatment of Options upon Termination of Employment. Notwithstanding any
provisions in the Terms and Conditions to the contrary, the treatment of the
Options upon your termination of employment shall be governed by the Act on
Stock Options in Employment Relations.


FINLAND
 
1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 5 of
the Terms and Conditions to the contrary, if you are a local national of
Finland, any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash, or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.


FRANCE
1.    Use of English Language.  By accepting your Option, you acknowledge and
agree that it is your wish that the Award Certificate, this Addendum, as well as
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to your Option, either directly or indirectly, be drawn up
in English.
Langue anglaise. En acceptant l'allocation de votre Option, vous reconnaissez et
acceptez avoir souhaité que le Termes et Conditions, le présent avenant, ainsi
que tous autres documents exécutés, avis donnés et procédures judiciaires
intentées, relatifs, directement ou indirectement, à l'allocation de votre
Option, soient rédigés en anglais.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE 2011 PLAN, YOUR AWARD CERTIFICATE AND THIS ADDENDUM.






--------------------------------------------------------------------------------




PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2014 TO
STOCKPLANADMINISTRATION@STRYKER.COM.
___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


HONG KONG


1.    Lapse of Restrictions. If, for any reason, Shares are issued to you within
six (6) months of the grant date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six-month anniversary of the grant date.


MEXICO


1.    Commercial Relationship. You expressly recognize that your participation
in the 2011 Plan and the Company’s grant of the Options does not constitute an
employment relationship between you and the Company. You have been granted the
Options as a consequence of the commercial relationship between the Company and
the Subsidiary in Mexico that employs you, and the Company’s Subsidiary in
Mexico is your sole employer. Based on the foregoing, (a) you expressly
recognize the 2011 Plan and the benefits you may derive from your participation
in the 2011 Plan does not establish any rights between you and the Company’s
Subsidiary in Mexico that employs you, (b) the 2011 Plan and the benefits you
may derive from your participation in the 2011 Plan are not part of the
employment conditions and/or benefits provided by the Company’s Subsidiary in
Mexico that employs you, and (c) any modifications or amendments of the 2011
Plan by the Company, or a termination of the 2011 Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company’s Subsidiary in Mexico that employs you.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the 2011 Plan is a result of the
discretionary and unilateral decision of the Company, as well as your free and
voluntary decision to participate in the 2011 Plan in accord with the terms and
conditions of the 2011 Plan, the Terms and Conditions, and this Addendum. As
such, you acknowledge and agree that the Company may, in its sole discretion,
amend and/or discontinue your participation in the 2011 Plan at any time and
without any liability. The value of the Options is an extraordinary item of
compensation outside the scope of your employment contract, if any. The Options
are not part of your regular or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or any similar
payments, which are the exclusive obligations of the Company’s Subsidiary in
Mexico that employs you.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2014 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    










--------------------------------------------------------------------------------




NETHERLANDS


1.    Waiver of Termination Rights. As a condition to the grant of the Options,
you hereby waive any and all rights to compensation or damages as a result of
the termination of your employment with the Company and the Employer for any
reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the 2011 Plan,
or (b) you ceasing to have rights under, or ceasing to be entitled to any awards
under the 2011 Plan as a result of such termination.


SINGAPORE


1.    Qualifying Person Exemption. The following provision shall replace Section
17 of the Terms and Conditions:


The grant of the Options under the 2011 Plan is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2011 Ed.) (“SFA”). The 2011 Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore. You
should note that, as a result, the Options are subject to section 257 of the SFA
and you will not be able to make (a) any subsequent sale of the Shares in
Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the Options in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2011 Ed.).


SOUTH AFRICA


1.    Withholding Taxes. The following provision supplements Section 5 of the
Terms and Conditions: By accepting the Option, you agree to notify your Employer
in South Africa of the amount of any gain realized upon exercise of the Option.
If you fail to advise the Company of the gain realized upon exercise of the
Option, you may be liable for a fine. You will be responsible for paying any
difference between the actual tax liability and the amount withheld.


2.    Exchange Control Obligations. You are solely responsible for complying
with applicable exchange control regulations and rulings (the “Exchange Control
Regulations”) in South Africa. As the Exchange Control Regulations change
frequently and without notice, you should consult your legal advisor prior to
the acquisition or sale of Shares under the 2011 Plan to ensure compliance with
current Exchange Control Regulations. Neither the Company nor any of its
Subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.


SPAIN


1.    Acknowledgement of Discretionary Nature of the 2011 Plan; No Vested
Rights. In accepting the Options, you acknowledge that you consent to
participation in the 2011 Plan and have received a copy of the 2011 Plan. You
understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Options under the 2011 Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, you understand that
the Options are granted on the assumption and condition that the Options and the
Shares acquired upon exercise of the Options shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, you
understand that this grant would not be made to you but for the assumptions and
conditions referenced above. Thus, you acknowledge and freely accept that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, the Options shall be null and void.






--------------------------------------------------------------------------------




You understand and agree that, as a condition of the grant of the Options, any
unvested Options as of the date you cease active employment and any vested
portion of the Options not exercised within the post-termination exercise period
set out in the Terms and Conditions will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. You acknowledge
that you have read and specifically accept the conditions referred to in the
Terms and Conditions regarding the impact of a termination of employment on your
Options.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
2011 PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.


PLEASE SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN APRIL 30, 2014 TO
STOCKPLANADMINISTRATION@STRYKER.COM.




___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date    


SWEDEN


1.    Exercise by Cash Payment Only. Notwithstanding anything in Section 5 of
the Terms and Conditions to the contrary, if you are a local national of Sweden,
you may exercise the Options only by means of a cash payment or such other
methods as may be permitted under the 2011 Plan and allowed under local law.


2.    Withholding of Tax-Related Items. Notwithstanding anything in Section 5 of
the Terms and Conditions to the contrary, if you are a local national of Sweden,
any Tax-Related Items shall be withheld only in cash from your regular
salary/wages or other amounts payable to you in cash, or such other withholding
methods as may be permitted under the 2011 Plan and allowed under local law.


UNITED KINGDOM


1.    No Exercise by Using Existing Shares. Notwithstanding anything in Section
5 of the Terms and Conditions to the contrary, if you are resident in the United
Kingdom, you shall not be permitted to use existing Shares for exercising the
Options and paying the Exercise Price.


2.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 5 of the Terms and Conditions:


Regardless of any action the Company or the Employer takes with respect to any
or all income tax, primary and secondary Class 1 National Insurance
contributions, payroll tax or other tax-related withholding attributable to or
payable in connection with or pursuant to the grant or exercise of the Options
and the acquisition of Shares, or the release or assignment of the Options for
consideration, or the receipt of any other benefit in connection with the
Options (“Tax-Related Items”), you acknowledge that the ultimate liability for
all Tax-Related Items legally due by you is and remains your responsibility.
Furthermore, the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including the grant or exercise of the Options and
the acquisition of Shares, the subsequent sale of any Shares acquired upon
exercise and the receipt of any dividends; and (b) do not commit to structure
the terms of the grant or any aspect of the Options to reduce or eliminate your
liability for Tax-Related Items.
As a condition of the issuance of Shares upon exercise of the Options, the
Company and/or the Employer shall be




--------------------------------------------------------------------------------




entitled to withhold and you agree to pay, or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy, all obligations of
the Company and/or the Employer to account to HM Revenue & Customs (“HMRC”) for
any Tax-Related Items. In this regard, you authorize the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by you
from any wages or other cash compensation paid to you by the Company and/or the
Employer. Alternatively, or in addition, if permissible under local law, you
authorize the Company and/or the Employer, at its discretion and pursuant to
such procedures as it may specify from time to time, to satisfy the obligations
with regard to all Tax-Related Items legally payable by you by one of the
following: (a) by electing to have the Company withhold from the Shares to be
issued upon exercise of the Options a sufficient number of whole Shares having
an aggregate Fair Market Value that would satisfy the withholding amount,
provided, however, that in no event may the whole number of Shares withheld in
the case of this clause (a) exceed the applicable statutory minimum withholding
rates (if any); or (b) in cash. If the obligation for Tax-Related Items is
satisfied by withholding a number of Shares as described herein, you are deemed
to have been issued the full number of Shares subject to the Options,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Options.
If, by the date on which the event giving rise to the Tax-Related Items occurs
(the "Chargeable Event"), you have relocated to a jurisdiction other than the
jurisdiction in which you were living in at the date of grant, you acknowledge
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
You also agree that the Company and its Subsidiaries may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax authorities.
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to account to HMRC with respect
to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made within 90 days of the
Chargeable Event or such other period as required under U.K. law (the "Due
Date"), you agree that the amount of any uncollected Tax-Related Items shall
(assuming you are not a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), constitute a loan owed by you to the Employer, effective on the Due
Date. You agree that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to above. If any of the foregoing methods of collection are not allowed
under applicable laws or if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section, the Company
may refuse to deliver the Shares acquired under the 2011 Plan.
3.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Company and the Subsidiary that employs you for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from your ceasing to have rights under or to be entitled to
exercise the Options as a result of such termination, or from the loss or
diminution in value of the Options. Upon the grant of the Options, you shall be
deemed irrevocably to have waived any such entitlement.


* * * * *






